*834OPINION.
Littleton:
Section 209 of the Revenue Act of 1917 provides:
Sec. 209. That in the case of a trade or business having no invested capital or not more than a nominal capital there shall be levied, assessed, collected and paid, in addition to the taxes under existing law and under this Act, in lieu of the tax imposed by section two hundred and one, a tax equivalent to eight per centum of the net income of such trade or business in excess of the following deductions: In the case of a domestic corporation $.3,000, and in the case of a domestic partnership or a citizen or resident of the United States $6,000; in the case of all other trades or business, no deduction.
At January 1, 1917, taxpayer had outstanding capital stock of $100,000, which was increased on May 8,1917, to $103,000. Taxpayer alleged in its petition that the Commissioner was in error in refusing to compute its profits tax under the provisions of section 209; also, that he erred in his computation of the tax under section 210. Mo evidence whatever was submitted by the taxpayer proving that it had no invested capital, or not more than a nominal capital during the taxable year, nor was any evidence submitted tending to show that the Commissioner’s computation of the profits tax under section 210 was erroneous. We are not warranted, in the absence of such evidence, in rejecting the Commissioner’s finding that taxpayer had more than a nominal capital during the taxable year, or his computation of the tax under the provisions of section 210.